Title: To James Madison from Archibald Roane, 26 August 1803 (Abstract)
From: Roane, Archibald
To: Madison, James


26 August 1803, Knoxville. Received a letter “about nine months ago” from Whelen stating that he had sent copies of the laws of the U.S. “passed at the (then) last Session of Congress to Pittsburgh to be forwarded to this place for the use of the State of Tennessee.” “They have not arrived here nor have the laws passed at the last session been received, we have thus been deprived of the oppertunity of becoming acquainted with the laws of the United States, otherwise than through the medium of the news papers.” Requests that “copies for the use of this State may be sent hereafter by the public waggons which pass through this town on their way to southwest point and not by the circuitous rout which” Whelen “has chosen.”
 

   
   Letterbook copy (T: Governor’s Letterbook). 1 p.


